Citation Nr: 1635922	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of injuries to the left biceps tendon.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA)  Regional Office (RO) in Togus, Maine.  Jurisdiction was subsequently transferred to the RO in New York, New York. 

In addition to the paper claims file, there is a file in the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he developed a rupture of the left biceps tendon with muscle drop as a result of VA physical therapy following a July 2007 subacromial steroid injection in his left shoulder.   

By way of background, a VA medical opinion was obtained in October 2012.  The examiner stated that medical literature does suggest that there is a theoretical risk of tendon rupture after steroid injection.  However, in this case, the examiner explained that the more likely scenario was that the Veteran's bicep was already severely compromised and since the Veteran was experiencing less pain after the injection, he was more aggressive in the use of his left upper extremity which precipitated the progression of a pre-existing biceps tendon tear.  The examiner concluded that the additional disability was caused by the Veteran's own excessive activity rather than caused by VA treatment.  However, the examiner did not address the central issue of whether the VA's physical therapy protocol in this particular case reflected carelessness, negligence, lack of proper care, or error in judgment on the part of the VA. 

A May 2014 VA orthopedics examination and medical opinion were obtained in connection with the claim at which time the Veteran was assessed as having a left biceps tear.  The examiner reviewed the claims file and opined that the Veteran has been an incomplete C6 tetraplegic since he was 18 years old and that he has been overusing his upper limbs for more than 40 years.  The examiner further stated that there was an acute onset of left biceps pain in July 2007; consequently, a steroid injection was provided for diagnosed left biceps tendonitis.  The examiner stated that due to the Veteran's upper limb overuse, the cortisone injection further weakened the tissues and the tear.  The examiner also reviewed the physical therapy notes and the Veteran's complaints.  He indicated that the Veteran's post-injection physical therapy followed a well-designed protocol with no excessive overload.  The examiner concluded that the Veteran would have had a biceps tendon rupture with any minor activity due to the tissue weakness.  
 
A June 2014 addendum opinion reported that the Veteran had left biceps tendonitis prior to being treated at the VA.  Significantly, this condition has a risk of rupture by its very nature.  The examiner added that the Veteran's treatment was rendered in an "appropriate fashion."   Furthermore, the examiner noted, the Veteran's symptoms were reportedly improving by the time signs of a rupture had manifested. 

As noted above, the Veteran's representative contends that the Veteran developed a rupture of the left biceps tendon with muscle drop as a result of VA physical therapy following a July 2007 subacromial steroid injection in his left shoulder.  He asserts that the physical therapy provided by VA was too aggressive for the Veteran's condition as he is a tetraplegic.  As such, the VA should have followed a protocol specific to paralyzed veterans.  See March 2014 Report of General Information.  In addition, the representative contends that the Veteran should have been examined by a VA spine injury specialist in consideration of the aforementioned.  See August 2014 Form 9.  Finally, he asserts that the medical opinions obtained in this case demonstrate that the Veteran was at a higher risk for the injury he sustained, yet aggressive physical therapy was continued due to a lack of symptomatology.  See March 2015 Brief of Appellant.  

Pursuant to 38 U.S.C. § 1151, a veteran may be compensated for a "qualifying additional disability" that was not the result of the veteran's willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA. 38 U.S.C. § 1151(a); 38 C.F.R. § 3.361 (2016).  A "qualifying additional disability" is proximately caused by VA medical care, treatment, or examination when the disability results from either the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the disability results from "an event" that is "not reasonably foreseeable." 38 U.S.C. § 1151(a); 38 C.F.R. § 3.361(d)(1). Whether an event is reasonably foreseeable is "based on what a reasonable health care provider would have foreseen." 38 C.F.R. § 3.361(d)(2); see Shertz v. Shinseki, 26 Vet.App. 362, 368-69 (upholding VA's regulation).

Under VA law, an additional disability must be caused by VA medical treatment. 38 C.F.R. § 3.361 (c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Id.  Moreover, VA treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).

In light of the current record before the Board and the contentions raised by the Veteran's representative, the Board finds that the AOJ should obtain an additional VA examination and opinion in this case.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one."); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  Additionally, the AOJ should obtain any outstanding VA treatment records from the VA Medical Center in Bronx, New York dated prior to and after July 2007.  Notably, the Veteran's claims file only contains VA treatment records dated from July 2007 to August 2007 and some records from November 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left upper extremity disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ must obtain VA treatment records, to include records from the VAMC in Bronx, New York, dated prior to July 2007 to the present.

2.  After completing the foregoing development, the Veteran should be afforded VA examination with a spinal cord injury specialist if possible, in connection with his claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Access to the paper file, VBMS, and Virtual VA electronic claims files must be made available to the examiner for review.   The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include comment on any credibility issues raised by the record from a medical perspective.

The examiner must respond to the following inquiries: 

(a)  Is it at least as likely as not (i.e., 50 percent or more probable) that that the Veteran has any additional disabilities including left biceps rupture and muscle drop after his VA medical treatment from July to August 2007?  To determine whether a Veteran has additional disability, the examiner should compare the Veteran's condition immediately before the beginning of the VA medical treatment in July 2007, upon which the claim is based, to the Veteran's condition after the VA treatment was discontinued. 
  
(b) If the Veteran has any additional disability, is it 
at least as likely as not (i.e., 50 percent or more probable) that any additional disability was caused by or became worse as the result of the treatment provided by the VA facility in from July to August 2007?   In rendering this opinion, the examiner should specifically discuss whether the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider.  The examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disabilities to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment, regardless of what risks the treatment provider actually foresaw and disclosed.

In rendering these opinions, the VA examiner is asked to consider the Veteran's lay statements, the October 2012 and June 2014 VA medical opinions, the May 2014 VA examination report, as well as VA treatment records from the Bronx VAMC prior to and following the July 25, 2007 left biceps steroid injection.  Additionally, the examiner should address the Veteran's representative's contentions, including that VA should have followed a protocol specific to paralyzed veterans and that the medical opinions obtained in this case demonstrate that the Veteran was at a higher risk for the injury he sustained, yet aggressive physical therapy was continued due to a lack of symptomatology.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



